Case 8:21-cv-02157-VMC-TGW Document1 Filed 09/10/21 Pageilof6PagelD1

__-,. ~~ UNITED STATES DISTRICT COURT pee
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
ANNETTE CUMMINGS, - ~ +, CaseNou
Plaintiff,
Vv.

LIFE INSURANCE COMPANY
OF NORTH AMERICA,

A Foreign Corporation,
Defendant.

COMPLAINT

The Plaintiff, Annette Cummings, by and through undersigned counsel, hereby files ee

this Complaint against LIFE INSURANCE COMPANY OF NORTH AMERICA (“LINA”)
and alleges: 7
GENERAL ALLEGATIONS | |
1. This is.an action under the Employee Retirement Income Security Act
(ERISA), 29 U.S.C. § 1001, et seq., specifically § 1132 (a)(1)(b). 2 “ |
2. This Court has jurisdiction pursuant to 28 USC. § 1331.
3. Venue is proper in the United States District Court for the Middle coe

District of Florida, where the breach of the contract between the parties took place.
Case 8:21-cv-02157-VMC-TGW Document 1 Filed 09/10/21,.Page 2 of 6PagelID2.....

4, At all times material hereto, Plaintiff was covered under a policy of long-
term disability insuance issued by Defendant LINA. |

5, Defendant LINA is a foreign corporation in the business of insurance
in Pasco County, Florida.

6. At all ‘times material hereto, Plaintiff was | covered by an employee
welfare benefit plan sponsored by her employer, which provided long-term disability
insurance benefits: through a‘ an insurance policy funded and administered by the
Defendant LINA as well as other valuable benefits A copy of the LINA long-term
disability insurance policy is attached hereto as Exhibit WAL ee -

7. | The plan is an’employee welfare benefit plan” 2s defined by ERISA, 29
U.S.C. § £002(1) and the policy of insurance which funds these benefits is both underwritten
and administered “by INA, which was a fiduciary st'the ‘einployee benefits plan
established by Plaintiff's employer and which may be sued under ERISA as an entity,
pursuant to 29 U.S.C, § 1132(d)(1).

8. Defendant LINA makes the” final ~ decisions | to approve or deny
claims under the policy of insurance providing benefits to Plaintiff and bears the ultimate
responsibility for paying said claims for benefits, creating an inherent conflict of interest |
between LINA’s duties to the plaintiff asan ERISA fiduciary and its duties to shareholders

as a for-profit corporation under federal law.
Case 8:21-cv-02157-VMC-TGW Document 1 Filed 09/10/21 Page 3 of 6 PagelD 3

9, Defendant LINA’s decision to terminate benefits to the Plaintiff was
substantially influenced by its conflict of interest.
10. Defendant LINA has failed to apply the provisions of the insurance policy at

issue consistently with respect to similarly situated claimants.

11. Defendant's notice of denial failed to.comply with 29 CER. 2560.503-1 (f) age

well as the “full and fair review” provisions of ERISA.
12. Defendant's plan documents fail to comply with 29 C.F.R. 2560.503-1 as well
as the “full and fair review’ provisions of ERISA.

13. Defendant has failed to comply with its own internal rules, guidelines,

protocols,-and/or other similar criteria relied upon in making the adverse determination’ °°”

referenced herein, by failing to provide a copy of same to Plaintiff, and by failing to state
that same will be provided upon request in its denial of Plaintiff's appeal as required by 29
CER. § 2560.503-14).

14. Inaddition, the Defendant has failed and refused to comply with provisions

of 29 CFR. § 2560.503-1(b), 29 CER. § 2560.503-1(f), 29 C.F.R, §.2560.503-1(g), D9CBR

§ 2560.503-1(h), and 29 C.F.R. § 2560.503-1(1) in its administration of Plaintiff's claim.
15.‘ Plaintifflhas exhausted administrative remedies before filing this action or the
requirement that administrative remedies be exhausted before this action is filed has been

otherwise satisfied, waived, excused, estopped, tolled, rendered moot, rendered a vain act,
Case 8:21-cv-02157-VMC-TGW Document:1 “Filed.09/10/21 Page 4 of 6 PagelD 4

or otherwise rendered: unnecessary under the statutes: administrative regulations oe

promulgated by the Secretary of Labor, and/or common law regulating the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq... ao
16. | A copy of this Complaint is filed-with the Secretary of Labor. :
COUNT ONE
Action to Recover Plan Benefits * .
~ oe. Pursuant to 29 U.S.C. §1132 (a)(1)(B)
Against LINA
17. Plaintiff religious and readers paragraphs 1 through 16 of this Complaint
incorporating the same by reference as if specifically reinstated herein. ; 7
18. Plaintiff was and is “disabled,” as the term was defined in the long-term
disability insurance policy funded and administered by LINA at all times material hereto. _
19. Defendant LINA has failed and ‘refused to pay the Plaintiff sums
due pursuant to the long-term disability insurance policy funded and administered by
LINA, at all times.material hereto. -

20. Defendant LINA has also subjected the Plaintiff to an unreasonable claims

process pursuant to 29 C.F.R. § 2560.503-1 and has denied benefits under the terms of the ee

plan.

21. ‘Plaintiff is accordingly entitled to present evidence of disability
under the de novo:stardard to this Honorabie Court,

22. Plaintiff is entitled to attorneys’ fees authorized by 29 U.S.C. § 1132(g).

4
Case 8:21-cv-02157-VMC-TGW Document 1 Filed 09/10/21 Page 5 of 6 PagelD 5

WHEREFORE, the Plaintiff Annette Cummings prays for relief from Defendant

LIFE INSURANCE COMPANY OF NORTH AMERICA for benefits due pursuant to the

contract of fong-term disability insurance funded by insurance premiums paid to
Defendant under the employee welfare benefit plan Pursuant, to 29 U, 5. Cc. § PE2O®),
plus interest, costs, attorney’ ‘fees pursuant t to 29 U. S. c. g 1132 (si, ‘and such other relief as

the Court may deem appropriate.

“Action to Clarify Right to Plan Benefits | .

Pursuant to 29U.S.C. § 1132 (a)()(B)

Against LINA

23. Plaintiff religious and readers paragraphs 1 through 16 of this Complaint, oo
incorporating the same by reference as if Specifically restated therein.
24, Plaintiff | is entitled to long-term disability benefits under the. disability |
insurance policy which is the subject of this action. ee |
25, Defendant LINA has denied that Plaintiff is entitled to long-term
disability insurance benefits under the disability insurance policy which is the subject of
this action.

26. Section '1132(a)(1\(B) specifically authorizes an action to clarify the plaintiff's
rights to benefits abject to tne terms of the contract for long-term disability ingurance |

funded by insurance premiums paid to LINA.

27, Defendant LINA has subjected the Plaintiff” to an unreasonable’ =
Case 8:21-cv-02157-VMC-TGW Document 1 Filed 09/10/21 Page 6 of 6 PagelD 6

claims process aiiatt 600 CER § 2560.508-1, ; os
28. Plaintiff is entitled to a declaration that long-term disability insurance
benefits are payable under the disability insurance policy at issue, and is entitled to present “>
evidence of disability to this effect under the de novo standard to this Honorable Court.
29, Plaintiff i is entitled to attorney’ 5 fees authorized by 29 vu. S. C.§ 1132(g).
WHEREFORE, Plaintiff Annette Cummings } prays for relief from Defendant LIFE

INSURANCE COMPANY OF NORTH AMERICA for reinstatement of benefits pursuant

to the long-term disability insurance policy . funded and administered by LIFE° 7

INSURANCE COMPANY OF NORTH AMERICA pursuant to § 1132 (a)(1)(B), together
with any ancillary benefits to which she may be entitled as a result of reinstatement of such |
benefits, plus interest, costs, attorney's fees.as authorized by 299USC. § 1132(g), and such
other relief as the Court may deem appropriate.

* Respectfully Submitted,

ja sf

- William 5. Coff an, Jr. Esquire
Florida Bar No. 0188158
_ COFFMAN LAW |. a,
15436 N, Florida. Avenue, Suite 103
Tampa, Florida 33613
(813) 935-7030
(813) 935-7277 fax
_ erisa@benefitsdenied.com
“Trial Counsel for Plaintiff _

 
